Drawings
The drawings are objected to because they fail to show the viscous fluid recited in claim 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Claim Rejections - 35 USC § 102
Claims 1-3 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanke, US 6,471,593.  Hanke discloses a damper device (1) comprising: 
a first rotary member (4) including an annular chamber (see “recesses” at col. 8, line 52) and a plurality of first engaging portions (24.1, 24,2), the annular chamber including an outer peripheral wall nominally indicated by reference numeral 23 in Fig. 2), the plurality of first engaging portions provided in an interior of the annular chamber; 
a second rotary member (3) rotatable relative to the first rotary member, the second rotary member including a second engaging portion (5.1, 5.2), the second engaging portion entering the annular chamber; 
a plurality of elastic members (12) disposed in alignment in a circumferential direction in the interior of the annular chamber, the plurality of elastic members elastically coupling the first rotary member and the second rotary member in a rotational direction; and 
a plurality of seat members (20) movable along the outer peripheral wall of the annular chamber, each of the plurality of seat members disposed between a circumferential end surface (see Fig. 2) of each of the plurality of elastic members and both the first engaging portions and the second engaging portion, each of the plurality of seat members including a first contact surface (see in Fig. 2) and a second contact surface (see in Fig. 2), the first contact surface making contact with the circumferential end surface of each of the plurality of elastic members, the second contact surface making contact with the second engaging portion, 
wherein Figs. 3a-3c show the first and second contact surfaces tilt at angles such that a radially outward component of force (F, F1, F2) is prevented from being generated to act on 
wherein Fig. 2 shows the first and second contact surfaces of each of the plurality of seat members are parallel to each other, and the first and second contact surfaces of each of the plurality of seat members tilt radially outward to be angled with respect to given one of straight lines radially extending from a rotational center of the first and second rotary members,
wherein Fig. 1 shows the first rotary member includes a pair of disc-shaped members (4.1, 4.2) opposed to each other in an axial direction, and the second rotary member is disposed between the pair of disc-shaped members in the axial direction.

Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schallhorn, US 4,148,200.  Schallhorn discloses a damper device (1) comprising: 
a first rotary member (12) including an annular chamber (see “recesses” at col. 1, line 46) and a plurality of first engaging portions (18), the annular chamber including an outer peripheral wall (see Fig. 3), the plurality of first engaging portions provided in an interior of the annular chamber; 
a second rotary member (16) rotatable relative to the first rotary member, the second rotary member including a second engaging portion (20), the second engaging portion entering the annular chamber; 

a plurality of seat members (24, 34) movable along the outer peripheral wall of the annular chamber, each of the plurality of seat members disposed between a circumferential end surface (see Figs. 2 & 3) of each of the plurality of elastic members and both the first engaging portions and the second engaging portion, each of the plurality of seat members including a first contact surface (see in Figs. 2 & 3 the opposing flat surfaces of rounded heads 26 & 36) and a second contact surface (see in Figs. 2 & 3 the rounded surfaces of rounded heads 26 & 36), the first contact surface making contact with the circumferential end surface of each of the plurality of elastic members, the second contact surface making contact with the second engaging portion, 
wherein Figs. 2 & 3 show the first and second contact surfaces tilt at angles such that a radially outward force is prevented from being generated to act on each of the plurality of seat members when each of the plurality of elastic members is elastically deformed,
wherein the annular chamber contains a viscous fluid (col. 2, line 20) in the interior thereof, and each of the plurality of seat members including a communicating groove (28, 44) penetrating therethrough in the circumferential direction.

Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schierling, US 5,377,560.  Schierling discloses a damper device comprising: 

a second rotary member (55) rotatable relative to the first rotary member, the second rotary member including a second engaging portion (53), the second engaging portion entering the annular chamber; 
a plurality of elastic members (31’) disposed in alignment in a circumferential direction in the interior of the annular chamber, the plurality of elastic members elastically coupling the first rotary member and the second rotary member in a rotational direction; and 
a plurality of seat members (41) movable along the outer peripheral wall of the annular chamber, each of the plurality of seat members disposed between a circumferential end surface (93) of each of the plurality of elastic members and both the first engaging portions and the second engaging portion, each of the plurality of seat members including a first contact surface (91) and a second contact surface (95), the first contact surface making contact with the circumferential end surface of each of the plurality of elastic members, the second contact surface making contact with the second engaging portion, 
wherein the first and second contact surfaces tilt at angles such that a radially outward force is prevented from being generated to act on each of the plurality of seat members when each of the plurality of elastic members is elastically deformed (col. 7, lines 13-16 & 49-52),
wherein Fig. 2 shows the first rotary member includes a pair of disc-shaped members (15, 21) opposed to each other in an axial direction, and the second rotary member is disposed between the pair of disc-shaped members in the axial direction.

Allowable Subject Matter
Claims 4 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banfi discloses a damper device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Greg Binda/Primary Examiner, Art Unit 3679